     Case 8:19-cv-01622-JPR Document 21 Filed 03/26/21 Page 1 of 1 Page ID #:933



 1
                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     ROSALINDA H.,                    )   Case No. SACV 19-1622-JPR
11                                    )
                       Plaintiff,     )              JUDGMENT
12                                    )
                  v.                  )
13                                    )
     ANDREW SAUL, Commissioner        )
14   of Social Security,              )
                                      )
15                     Defendant.     )
                                      )
16                                    )

17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is ADJUDGED that (1) Plaintiff’s request
19   for an order remanding the case for further proceedings is
20   GRANTED; (2) the Commissioner’s request for an order affirming
21   his final decision and dismissing the action is DENIED; and (3)
22   judgment is entered in Plaintiff’s favor.
23
24   DATED: March 26,2021
                                      JEAN ROSENBLUTH
25                                    U.S. MAGISTRATE JUDGE
26
27
28
